PER CURIAM ORDER
The Court having considered and granted the petition for a writ of certiorari in the above-entitled case, it is this 11th day of February, 2005,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals for reconsideration in light of Wilson v. Crane, 385 Md. 185, 867 A.2d 1077 (No. 79, September Term, 2004, filed February 10, 2005). Costs in this Court and in the Court of Special Appeals to be paid by the respondents.
/s/ ROBERT M. BELL Chief Judge.